Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change October 22, 2009 Item 3 News Release The news release dated October 22, 2009 was disseminated through Marketwire’s Canada and US Timely Network. Item 4 Summary of Material Change Silver Standard Resources Inc. reported the final results of the 2009 exploration program in the Brucejack area of its wholly-owned Snowfield Project.The Brucejack area of the property is located 62 kilometers north of the town of Stewart, and 5 – 7 kilometers south of the company’s wholly-owned Snowfield Zone. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated October 22, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate Development Item 9 Date of Report Dated at Vancouver, BC, this 26th day of October, 2009 October 22, 2009 News Release 09-31 FINAL BRUCEJACK AREA DIAMOND DRILLING RESULTS Vancouver, BC – Silver Standard Resources Inc. is pleased to report the final results of the 2009 exploration program in the Brucejack area of its wholly-owned Snowfield Project.The Brucejack area of the property is located 62 kilometers north of the town of Stewart, and 5 – 7 kilometers south of the company’s wholly-owned Snowfield Zone. The Brucejack area program exceeded expectations in identifying and defining previously unrecognized gold targets, and in intersecting gold mineralization over significant intervals, with several exceeding 500 meters.The program included 17,846 meters of diamond drilling in 37 holes, all of which intersected gold-silver mineralization. The final eight holes are summarized in the table that follows. Highlights of these holes included: Bridge Zone The Bridge Zone is a new discovery made by Silver Standard that has been drilled at roughly 100-meter centers.SU-30, a step-out hole to the west of SU-10 and SU-19 (see the news release dated September 15, 2009), intersected: · 513 meters of 0.99 grams of gold per tonne (1,683 feet averaging 0.029 ounces of gold per ton), including 77 meters of 1.38 grams of gold per tonne (253 feet averaging 0.040 ounces of gold per ton). Like holes SU-10 and SU-19, hole SU-30 ended in mineralization.The Bridge Zone is open to the west, south and to depth. Galena Hill Drilling at Galena Hill, located 1,200 meters north of the Bridge Zone, continued intersecting significant gold-silver mineralization, including quartz veins with visible gold.Two of the four final holes ended in mineralization.The best intersection was in hole SU-33 which cut two bands of mineralization: · 71 meters of 2.17 grams of gold per tonne (233 feet averaging 0.06 ounces of gold per ton), and · 15 meters of 6.27 grams of gold per tonne (49 feet averaging 0.18 ounces of gold per ton). West Zone Holes SU-32 and SU-36 tested for extensions to the north and to depth of the historically defined West Zone.Of the two holes SU-32 contained numerous intersections, the best of which was 147.5 meters of 1.32 grams of gold per tonne (484 feet of 0.038 ounces of gold per ton), including 64.5 meters of 2.03 grams of gold per tonne (212 feet of 0.06 ounces of gold per ton). SU-32 ended in mineralization. There are also over 900 historic diamond drill holes from both surface and underground drilling in the Brucejack area.Most of this data is being incorporated in future resource estimates for the Brucejack area which is scheduled to be completed this year. Kenneth C. McNaughton, M.A.Sc., P.Eng., vice president, exploration, Silver Standard Resources Inc., is the qualified person responsible for the Snowfield Project. Silver Standard Resources Inc. is a significant silver and gold resource company making the transition from explorer to producer as well as growing through exploration and development of its own projects. The company’s focus is its wholly-owned Pirquitas silver-tin mine in Argentina that is ramping up to commercial production.Silver Standard also has two other development projects, San Luis in
